Citation Nr: 0520477	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-22 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1955 to January 1959 
and from April 1959 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The case returns to the Board 
following a remand to the RO in July 2001.  


FINDING OF FACT

There is no evidence of hypertension in service or for many 
years thereafter, and no competent evidence of a nexus 
between the veteran's current hypertension and his period of 
active service.   


CONCLUSION OF LAW

Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

In this case, VA medical evidence shows that the veteran is 
currently diagnosed as having and is treated for 
hypertension.  However, the Board notes that there is no 
evidence of hypertension in service.  See generally 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (for purposes of this 
section, the term "hypertension" means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.).  That is, there is no 
notation of elevated blood pressure and no diagnosis or 
treatment for hypertension.  The service records only provide 
evidence against his claim. 

In fact, despite the veteran's contentions, there is no 
medical evidence of elevated blood pressure or diagnosis of 
hypertension until 1998, many years after the veteran's 
separation from service in 1974.  Therefore, service 
connection may not be established based on chronicity in 
service or for disability first seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  In addition, the presumption of 
in-service incurrence for hypertension is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current hypertension and his period of 
active naval service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Initially, the 
Board emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he had hypertension in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

In a January 2000 statement, "G.E.", M.D., related that, 
among other things, the veteran wished to determine whether 
the cigarette addiction he acquired in service had anything 
to do with his hypertension and what effect it has regarding 
the possibility of developing heart disease.  Dr. E. related 
that the veteran was more at risk of having a heart attack 
than he would have been if he had not smoked cigarettes and 
inhaled noxious fumes in service.  Although this statement 
mentions hypertension, it does not offer any opinion that 
establishes a nexus between hypertension and service.  In 
addition, the Board observes that a June 2001 report of 
contact with the veteran confirmed that he was not pursuing 
any disability claim related to tobacco use.  Based on the 
above, the Board must find that this statement provides 
little, if any, evidence in support of the veteran's claim.   

VA medical records dated in January 1998 noted that the 
veteran's blood pressure was elevated that day.  The veteran 
related that his blood pressure was occasionally up in the 
past but that he had never been treated for it.  It was noted 
that he possibly had labile blood pressure by history.  This 
record offers no evidence at all that the veteran's 
hypertension was related to naval service.  To the extent the 
veteran's reported history may be suggested to refer to 
service (which it does not do) the Board emphasizes that a 
medical record that documents medical history provided by a 
veteran but does not provide additional enhancement or 
analysis is not competent medical evidence required to 
establish service connection.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Subsequent VA records offer no 
additional comment as to the etiology of the hypertension.  
Absent such competent evidence of a nexus, the claim must be 
denied.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for 
hypertension.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Assist and Notify

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in March 2001 and August 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the April 2005 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated the claim in August 1999, well 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  In any event, the veteran has 
not made any showing or allegation that the timing of the 
VCAA notice resulted in any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  The August 2004 
VCAA letter to the veteran contains this specific request.   

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
post-service service department records identified by the 
veteran.  In addition, the veteran has submitted some private 
medical evidence.  With respect to service medical records, 
the Board notes that, in January 2003, pursuant to the July 
2001 Board remand, the RO requested additional service 
medical records.  The response was received in February 2003 
and the accompanying records are associated with the claims 
folder.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2004).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The requested records were obtained 
and only provide more evidence against this claim. 


ORDER

Service connection for hypertension is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


